WAHL, Justice.
Petitioner, after being found guilty by the district court of two counts of.criminal sexual conduct and being sentenced to a 10-year term in prison (from which he has been released on parole), seeks postconviction relief in the form of a new trial on the ground of ineffective assistance of trial counsel. Our examination of the record convinces us that the postconviction court properly concluded that petitioner failed to meet his burden of proving ineffective assistance. Therefore we affirm.
Affirmed.